Bray v. State                                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-214-CR

     DAVID GLENN BRAY,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court
Limestone County, Texas
Trial Court # 3741
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      David Bray attempts to appeal from the court's failure to rule on his post-conviction writ of
habeas corpus.  Although we have jurisdiction over denials of habeas corpus writs seeking relief
from misdemeanor convictions, we do not have jurisdiction when the court has not ruled on the
merits of the claim.  See Ex parte Hargett, 819 S.W.2d 866, 868-69 (Tex. Crim. App. 1991); Ex
parte Jordan, 659 S.W.2d 827, 828 (Tex. Crim. App. 1983).  When, as here, there is no ruling
on the merits of the application, the applicant must seek relief by other avenues.  See Hargett, 819
S.W.2d at 868.  Thus, we dismiss this cause for want of jurisdiction.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
      (Justice Vance not participating)
Dismissed for want of jurisdiction
Opinion delivered and filed August 9, 1995
Do not publish